Citation Nr: 0635531	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  99-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for a respiratory 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a respiratory disorder (bronchitis), effective August 1, 
1996.  In November 2003 and November 2005, the Board remanded 
the claim for additional development.


FINDINGS OF FACT

1.  For the period from August 1, 1996. to December 6, 2002, 
the veteran's respiratory disorder was no more than moderate 
in degree and was manifested by post-bronchodilator FEV-1 
better than 70 percent predicted, post-bronchodilator FEV-
1/FVC better than 70 percent, and a DLCO (SB) better than 65 
percent predicted.

2.  Since December 7, 2002, the veteran's respiratory 
disorder has been manifested by post-bronchodilator FEV-1 of 
at least 58.6 percent predicted, post-bronchodilator FEV-
1/FVC of at least 74 percent, and a DLCO (SB) of at least 
59.9 percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a respiratory disorder were not met prior to December 7, 
2002.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
DC 6600 (1996 and 2006).

2.  The criteria for an evaluation of 30 percent, but no 
more, for a respiratory disorder have been met since December 
7, 2002.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
DC 6600 (1996 and 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for her respiratory disorder on 
the original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in the 
Rating Schedule, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The regulations for rating disabilities of the respiratory 
system were revised during the pendency of this appeal, 
effective October 7, 1996.  See 61 Fed. Reg. 46720 -46722 
(Sept. 5, 1996) (codified as amended at 38 C.F.R. § 4.97 
(2006)).  Where the law or regulations governing a claim are 
changed while the claim is pending, the version most 
favorable to the claimant applies (from the effective date of 
the change), absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board thus turns to the pertinent criteria.

Respiratory disorders are evaluated under DCs 6600 through 
6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), 
ratings under these diagnostic codes will not be combined 
with each other.  Rather, a single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation only 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.96(a) (2006).

The veteran's respiratory disorder has been rated as 10 
percent disabling under DC 6600, which contemplates chronic 
bronchitis.  38 C.F.R. § 4.97, DC 6600 (1996 & 2006).  The 
veteran has argued that the diagnostic codes pertaining to 
granulomatous infection (6524), asthma (6602), and chronic 
obstructive lung disease (6604) are also applicable.  The 
Board, however, finds that these diagnostic codes are not 
applicable in this particular instance as the veteran does 
not have a current diagnosis of any of these disorders.  
Specifically, on VA examination in February 2006, the 
examiner found that the veteran did not have asthma, or any 
other respiratory disorder aside from left pulmonary artery 
atresia.  Thus, the veteran's disability will be rated under 
DC 6600, which the Board finds best reflects the veteran's 
predominant disability.  See 38 C.F.R. § 4.20 (2006).

Under the old schedular criteria, a 10 percent disability 
rating was warranted for a disability moderate in degree, 
with considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales.  A 30 percent 
evaluation was warranted for a moderately severe disorder 
with a persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and evidence of beginning airway 
obstruction.  A maximum 60 percent rating was warranted for a 
disorder with a severe productive cough and dyspnea on slight 
exertion and pulmonary function test (PFT) indicative of 
severe ventilory impairment.  38 C.F.R. § 4.97, DC 6600 
(1996).

Under the new schedular criteria, a 10 percent rating is 
warranted where the PFT shows post-bronchodilator FEV-1 of 71 
to 80 percent predicted; post-bronchodilator FEV-1/FVC of 71 
to 80 percent; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 
percent predicted.  A 30 percent evaluation is warranted for 
a post-bronchodilator FEV-1 of 56 to 70 percent predicted; a 
post-bronchodilator FEV-1/FVC of 56 to 70 percent; or DLCO 
(SB) of 56 to 65 percent predicted.  In order to warrant a 60 
percent evaluation, the PFT must show a post-bronchodilator 
FEV-1 of 40 to 55 percent predicted; a post-bronchodilator 
FEV-1/FVC of 40 to 55 percent; DLCO (SB) of 40 to 55 percent 
predicted; maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).  38 C.F.R. § 4.97, DC 6600 
(2006).

VA treatment records dated from October 1996 to March 2006 
show that the veteran had considerable dyspnea on exercise, 
but do not demonstrate persistent cough at intervals 
throughout the day, considerable expectoration, rales 
throughout the chest, or evidence of beginning airway 
obstruction.  The veteran complained of cough and 
expectoration only on six occasions during this time period, 
and these complaints were associated with diagnoses of upper 
respiratory infections.  The only other notation related to a 
cough is dated in September 2002, where the veteran was noted 
to have developed a cough secondary to the use of the 
medication Lisinopril.  Examination of the chest throughout 
this period was consistently free of rales.  

On VA examination in December 2002 and in February 2006, the 
veteran reported dyspnea on exercise, but denied a cough, and 
reported only occasional sputum.  Physical examination 
revealed a chest clear to auscultation, with no rales 
present, bilaterally.  PFT revealed restrictive lung disease 
on examination in 2002, but on VA examination in February 
2006, this finding was determined to be related to the 
veteran's congenital left pulmonary artery atresia rather 
than evidence of lung disease.  Because treatment records and 
VA examinations do not show evidence of a persistent cough at 
intervals throughout the day, considerable expectoration, 
rales throughout the chest, or evidence of beginning airway 
obstruction, the Board finds that the veteran has not been 
entitled to an increased rating of 30 percent under the old 
schedular criteria since August 1, 1996, the effective date 
of service connection.

The Board now turns to an evaluation of whether the veteran 
is entitled to an increased rating under the new schedular 
criteria.

VA treatment records dated from October 1996 to November 2002 
do not show PFT studies revealing an FEV-1 of 56 to 70 
percent predicted, an FEV-1/FVC of 56 to 70 percent, or DLCO 
(SB) of 66 to 80 percent predicted.  However, on VA 
examination on December 7, 2002, PFT studies revealed a post-
bronchodilator FEV-1 of 58.6 percent predicted, a post-
bronchodilator FEV-1/FVC of 74 percent, and a DLCO (SB) of 
71.3 percent predicted.  Thus, as of December 7, 2002, the 
veteran was entitled to an increased rating of 30 percent 
because her post-bronchodilator FEV-1 fell within the 56-70 
percent predicted range.

In evaluating whether an evaluation in excess of 30 percent 
under the new schedular criteria is warranted, the Board 
finds that it is not.  PFT studies in June 2004 showed a 
post-bronchodilator FEV-1 of 69.9 percent predicted, a post-
bronchodilator FEV-1/FVC of 77 percent, and a DLCO (SB) of 
59.9 percent predicted, and PFT studies on VA examination in 
February 2006 showed a post-bronchodilator FEV-1 of 61.1 
percent predicted, a post-bronchodilator FEV-1/FVC of 79 
percent, and a DLCO (SB) of 63 percent predicted.  No PFT 
study has revealed a post-bronchodilator FEV-1 of 40 to 55 
percent predicted, a post-bronchodilator FEV-1/FVC of 40 to 
55 percent, nor a DLCO (SB) of 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min with 
cardiorespiratory limit.  Accordingly, an evaluation in 
excess of 30 percent under the new schedular criteria is not 
warranted.

In sum, the Board finds that an evaluation in excess of 10 
percent is not warranted for the period from August 1, 1996, 
to December 6, 2002, but that an increased rating of 30 
percent, but no higher, is warranted from December 7, 2002.  
The benefit-of-the-doubt rule has been considered in making 
this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001, November 
2002, April 2004, December 2005, and January 2006; a rating 
decision in September 1997; a statement of the case in 
January 1999; and supplemental statements of the case in 
October 2000 and January 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating higher than 10 percent for a respiratory disorder is 
denied for the period of August 1, 1996, to December 6, 2002.  

A rating of 30 percent, but no more, for a respiratory 
disorder is granted from December 7, 2002.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


